Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                  December 24, 2014



Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Tommie Melvin Banks
              v. Texas
              No. 14-7715
              (Your No. WR-71,357-05)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
December 15, 2014 and placed on the docket December 24, 2014 as No. 14-7715.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by




                                                                             RECEIVED IN
                                                                    COURT OF CRIMINAL APPEALS

                                                                             DEC 3 o im

                                                                        Abel Acosta, Clerk